

115 S2802 IS: Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2018
U.S. Senate
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2802IN THE SENATE OF THE UNITED STATESMay 8, 2018Mr. Blunt introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide the opportunity for responsible health
			 savings to all American families.
	
 1.Short titleThis Act may be cited as the Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2018. 2.Expandable health flexible spending arrangements (a)Expansion of annual maximum (1)In generalParagraph (1) of section 125(i) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $2,500 and inserting $5,000, with an additional $500 per each additional employee dependent above two dependents; and (B)by inserting at the end the following: An additional employee dependent may not be taken into account under the preceding sentence for any taxable year if such additional employee dependent has been taken into account by another person under such sentence for such taxable year..
 (2)Adjustment for inflationParagraph (2) of section 125(i) of the Internal Revenue Code of 1986 is amended— (A)by striking December 31, 2013 and inserting December 31, 2018;
 (B)by striking the dollar amount and inserting each of the dollar amounts; and (C)in subparagraph (B), by striking calendar year 2012 and inserting calendar year 2017.
 (b)Carryforward of unused benefitsSection 125(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Carryforward of unused benefits
 (A)In generalA plan or arrangement may permit a participant in a health flexible spending arrangement to elect to carry forward any aggregate unused balances in the participant’s accounts under such arrangement as of the close of any year to the succeeding year. Such carryforward shall be treated as having occurred within 30 days of the close of the year.
 (B)LimitationThe amount which a participant may elect to carry forward under subparagraph (A) from any year shall be any aggregate unused balances in the participant’s account at the close of any year.
 (C)Exclusion from gross incomeNo amount shall be included in gross income under this chapter by reason of any car­ry­for­ward under this paragraph.
 (D)Coordination limitsThe maximum amount which may be contributed to a health flexible spending arrangement for any year to which an unused amount is carried under this paragraph shall not be reduced by such unused amount..
 (c)Conforming amendmentSection 125(i) of the Internal Revenue Code of 1986 is amended by striking Limitation on flexible spending arrangements in the heading and inserting Special rules for health flexible spending arrangements. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.